Citation Nr: 1610210	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  09-01 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a compensable disability rating for right knee limitation of extension for the period after May 23, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1980 to September 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and June 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  Substantive appeals dated January 2009 and August 2009 reflect the Veteran's request to attend a Board hearing at the RO.  He later informed VA in writing in August 2014 and January 2016 that he wished to withdraw his hearing request.  In March 2015, the Board remanded these claims for additional development.  

With respect to the right knee, it is noted that in a June 2014 rating action, the Veteran was service connected for right knee arthritis evaluated as 10 percent disabling effective from April 2012, for limitation of flexion, and separately granted service connection for right knee limitation of extension, evaluated as 30 percent disabling from April 2012, and as non-compensably disabling from May 2014.  The Veteran only appealed the non-compensable rating for limitation of extension for the period after May 2014.  Accordingly, the Board's consideration will be limited to that issue.   


FINDINGS OF FACT

1.  The most probative evidence fails to link the Veteran's hypertension to his service.

2.  Since May 23, 2014, the Veteran has not exhibited limitation of extension, lateral instability or subluxation.





CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. § 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2015).

2.  Since May 23, 2014, the criteria for a compensable rating for limited extension of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5010, 5256-5263 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify.  In regard to the Veteran's claim for entitlement to service connection for hypertension, a March 2007 letter, sent prior to the initial unfavorable decision issued in August 2007, advised the Veteran of the evidence and information necessary to substantiate his service connection claim and establish a disability rating and effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information.

The Veteran's claim for entitlement to a compensable disability rating for limited extension of the right knee since May 23, 2014 arises from disagreement with the initial disability rating that was assigned following the grant of service connection.  Since the claim was for service connection and it was granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains service treatment records, private treatment records, VA treatment records, and reports of VA examinations.  Findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As noted above, in March 2015, the Board remanded these claims for additional development.  Pursuant to the March 2015 remand directives, an SOC was issued regarding entitlement to a compensable disability rating for limited extension of the right knee.  In regard to the Veteran's claim for service connection for hypertension, a VA examination was conducted in September 2015.  Accordingly, the Board finds there has been substantial compliance with its March 2015 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required. 


II.  Service Connection Claim

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Alternatively, where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran contends that his currently diagnosed hypertension began in service.    The service treatment records show some elevated blood pressure readings.  This includes a May 1983 service treatment record in which the Veteran was seen for headaches and had a blood pressure of 146/96.  It was noted hypertension should be ruled out, and that the Veteran should have his blood pressure checked in one week.  This particular follow-up does not appear to have been accomplished, but a January 1984 service treatment record showed blood pressure at 140/90 when the Veteran was seen for an ingrown toenail.  However, the service treatment records show no diagnosis of hypertension and the elevated blood pressure readings in service do not meet the requirements for a diagnosis of hypertension for VA purposes pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  There was no indication that the Veteran was considered to have hypertension when examined in connection with his service discharge.  

There is also no evidence that the Veteran's hypertension manifested within one year of his service discharge in September 1986.  The earliest evidence of treatment for hypertension is found in an April 1998 private treatment record from Kaiser which noted an impression of probable hypertension.  The same medical record noted that the Veteran reported he was never told he had high blood pressure "before being here at Kaiser."  The Veteran's treatment at Kaiser began in 1992. Medical records show the first definitive diagnosis of hypertension was in 2009.

The Veteran was afforded a VA examination in September 2015.  At the examination, the Veteran reported that he felt his headaches in service were a symptom of hypertension.  The examiner determined that the hypertension was less likely than not incurred in or caused by service.  The examiner explained elevated blood pressure readings occurred in service when he had pain, such as a headache and an ingrown toenail.  Further, it was observed no treatment records for hypertension are contained in the claims file between 1986 and 1992.  In this context, the examiner concluded the headache in service was the cause of the elevated blood pressure reading, rather than the elevated blood pressure being the cause of the headache, and that hypertension was not present within the first post service year.  

The only evidence that the Veteran's hypertension began in service are the lay statements of the Veteran that his hypertension began in service and his headaches in service were caused by hypertension.  Hypertension is not a simple medical condition capable of lay observation or diagnosis and it is not argued or shown that the claimant, as a lay person, is qualified through specialized education, training, or experience to diagnose hypertension.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Board consequently finds that the claimant's contention that he suffered from hypertension during service or that the headaches in service were caused by hypertension is not competent and is in turn of no probative value.  See Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007).  Taken together with the earliest suspected diagnosis of hypertension in 1998 (12 years after separation from service) and the first definitive diagnosis of hypertension in 2009, the Board determines that the Veteran's report of hypertension since service is not probative.  

In sum, the evidence does not show that the Veteran's hypertension is related to service or manifested within a year of discharge from service.  Accordingly, the preponderance of the evidence is against the claim, and service connection for hypertension is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




II.  Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014). Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

As mentioned in the Introduction, the Veteran is service-connected for right knee limitation of extension with a noncompensable evaluation assigned since May 23, 2014.  This is rated under Diagnostic Code (DC) 5261.  Under this code, limitation of extension of the knee warrants a 50 percent rating for limitation to 45 degrees, a 40 percent rating for limitation to 30 degrees, a 30 percent rating for limitation to 20 degrees, a 20 percent rating for limitation to 15 degrees, and a 10 percent rating for limitation to 10 degrees.  A non-compensable rating is assigned for limitation of extension to 5 degrees.  38 C.F.R. § 4.71a, DC 5261 (2015). 

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2015).

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 5257. 

At a May 2014 VA examination of the right knee, the Veteran reported swelling, cracking, and popping of the left knee.  He reported the condition was constant in nature and aggravated by activity and there was stiffness in cold weather.  He also reported that he used a brace for strenuous activity and had a limp on occasion.  He reported weakness and giving way, but no catching or locking.  The examiner noted flare-ups that impact the function of his knee and/or lower leg.  Flexion was to 90 degrees with painful motion at 90 degrees and extension was to 0 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions.  Post-test range of motion resulted in the same flexion and extension.  

The examiner noted less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, deformity, disturbance of locomotion, and tenderness or pain to palpitation of the joint line or soft tissues.  Anterior instability (Lachman test), posterior instability (posterior drawer test), and medial-lateral instability testing all were normal.  The examiner noted no evidence or history of recurrent patellar subluxation or dislocation and no "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  The examiner also noted no meniscal conditions or surgical procedures for meniscal conditions, joint replacement, or arthroscopic or other knee surgery.  It was noted that the Veteran used a brace for strenuous activities to provide stability, decrease pain, and improve ambulation.  Degenerative or traumatic arthritis was documented, but there was no x-ray evidence of patellar subluxation.

A June 2015 VA treatment record showed medial joint line tenderness, worse with varus stressing; range of motion from 0 to 110 degrees; negative Lachman and negative McMurray tests; no mediolateral instability; and no patellar crepitus.

Upon review of the evidence of record, the Board finds that since May 23, 2014, the preponderance of the evidence is against the claim for a compensable rating for limited extension of the right knee.  At no point during the time period under review was right knee extension limited to a compensable degree.  Thus, even considering the Veteran's subjective complaints and functional limitations, none of the evidence of record shows limitation consistent with higher or separate ratings under Diagnostic Code 5261. 

The Board has also considered whether a separate rating could be assigned under DC 5257.  Although the Veteran reported that his knee gave way, he used a brace for stability, and he walked with a limp occasionally; objective testing for instability of the right knee revealed no instability.  The May 2014 examiner noted there was also no evidence or history of recurrent patellar subluxation or dislocation.  Accordingly, as the examination findings specifically reflect that the right knee is stable, which the Board considers more probative than the Veteran's contentions since the examination findings are the conclusions from specific medical tests, a separate compensable rating is not warranted under Diagnostic Code 5257.

The Board has considered whether any other Diagnostic Codes would warrant a higher evaluation.  In the absence of evidence of ankylosis or dislocated semilunar cartilage, evaluation of the disability under DC 5256 or 5258 is not warranted.  There is no evidence of impairment of the tibia and fibula as required for an evaluation under DC 5262 and no evidence of genu recurvatum as required under DC 5263.  Accordingly, since May 23, 2014, the Board finds that the preponderance of the evidence is against the claim for an initial compensable disability rating for limited extension of the right knee.

Other Considerations

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, including right knee limitation of motion, flare ups, and pain on movement, and provide for more severe symptoms than currently shown by the evidence.  For disabilities of the joints, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation for limitation of extension is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

The Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  The Veteran did not contend that he was unemployed due to his right knee condition.  To the contrary, the May 2014 VA examination indicated that he was currently working at the post office.  Accordingly, the question of entitlement to a TDIU is not raised.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for hypertension is denied.

Since May 23, 2014, a compensable disability rating for limited extension of the right knee is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


